Broyles, C. J.
The defendant was convicted of the offense of burglary. On the trial several witnesses testified that the defendant confessed to them that he committed the .offense charged, and that the confession was freely and voluntarily made, without being induced by any threats or promises. This evidence was introduced without objection, and was corroborated by other testimony and circumstances; and the corpus delicti was sufficiently proved by other direct and circumstantial evidence. While a physician testified that the defendant was weak mentally and that “he would probably have mental acumen enough to distinguish between right and wrong, but probably not enough stability of mentality to keep from doing the wrong thing,” the issue as to his mental condition was submitted to the jury, and their verdict settled it adversely to the defendant. The evidence authorized the verdict, and the court did not err in overruling the motion for new trial embracing only the general grounds and amplifications thereof.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.